Exhibit 10(k)(xi)

EXECUTION COPY

FIRST AMENDMENT to AMENDED AND RESTATED Note Agreement AND GUARANTY

FIRST AMENDMENT TO AMENDED AND RESTATED NOTE AGREEMENT AND GUARANTY, dated as of
February 17, 2012 (this “Amendment”), among ALBANY INTERNATIONAL CORP., a
Delaware corporation (the “Company”), the Guarantors (as defined in the Note
Agreement referred to below), and the holders of Notes (as defined in the Note
Agreement referred to below) from time to time party thereto (each individually,
a “Noteholder”, and collectively, the “Noteholders”).

W I T N E S S E T H:

WHEREAS, the Company and Guarantors party thereto and the Noteholders are
parties to that certain Amended and Restated Note Agreement and Guaranty, dated
as of July 16, 2010 (as the same may be amended, supplemented, waived or
otherwise modified from time to time, the “Note Agreement”); and

WHEREAS, the Company has requested the amendment of a certain provision of the
Note Agreement, and the Noteholders have indicated willingness to agree to such
an amendment subject to certain limitations and conditions, as provided for
herein;

NOW THEREFORE, in consideration of the premises, the mutual covenants and the
agreements hereinafter set forth and other good and valuable consideration, the
parties hereto hereby agree that on the Amendment Effective Date, as defined
herein, the Note Agreement will be amended as follows:

1.             Definitions. Unless otherwise defined herein, terms defined in
the Note Agreement are used herein as therein defined.

2.             Amendment to Paragraph 11B of the Note Agreement (Other Terms).
Paragraph 11B of the Note Agreement is hereby amended, as of the Amendment
Effective Date, by deleting the definition of “Consolidated EBITDA” therein in
its entirety and inserting in lieu thereof the following definition:

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus, without duplication and to the extent deducted from revenues
in determining Consolidated Net Income, the sum of (a) Consolidated Interest
Expense for such period, (b) income tax expense for such period,
(c) depreciation and amortization for such period, (d) all non-cash charges
(including any non-cash expenses relating to stock option exercises or other
non-cash, stock-based compensation such as restricted stock units) during such
period (provided that any cash payment made with respect to any such non-cash
charge shall be subtracted in computing Consolidated EBITDA for the period in
which such cash payment is made), (e) all charges related to the early
retirement of Indebtedness during such period, (f) cash restructuring charges
not in excess of $25,000,000 in any period of four fiscal quarters or
$75,000,000 in the aggregate from and after July 16, 2010, and (g) in any fiscal
quarter ending on or before December 31, 2014, the amount of any pension
settlement or curtailment expense



 

(including, without limitation, (1) any such expenses, incurred in prior
periods, the recognition of which has been deferred in accordance with GAAP, and
(2) any such expenses in the form of premium payment or other obligation or
amount paid or payable to third parties as consideration for the assumption or
defeasance of such obligations) required or permitted to be recognized as the
result of the permanent settlement or defeasance of any pension obligation of
the Company or any Subsidiary, provided that the aggregate amount to be added
back with respect to all such periods pursuant to this clause (g) after January
1, 2012, shall not exceed $140,000,000, and minus, without duplication, (x) all
non-cash gains and income for such period, and (y) any gains related to the
early retirement of Indebtedness for such period, all determined on a
consolidated basis for the Company and its Subsidiaries in accordance with GAAP.
Notwithstanding the foregoing, Consolidated EBITDA for the fiscal quarters of
the Company ended December 31, 2009, March 31, 2010 and June 30, 2010 will be
deemed for all purposes of this Agreement to be $45,836,000, $33,501,000 and
$49,235,000, respectively.

3.             Representations and Warranties. The Company and each Guarantor
hereby:

(a)                repeats (and confirms as true and correct) as of the
Amendment Effective Date to the Noteholders each of the representations and
warranties made by the Company and such Guarantor pursuant to the Note Agreement
(other than such representations expressly given as of a specific date) and
incorporates such representations and warranties herein (as though set forth
herein) in their entirety; and

(b)               further represents and warrants as of the Amendment Effective
Date that:

   (i)                 No Default. No Default or Event of Default shall have
occurred and be continuing on such date after giving effect to this Amendment;

    (ii)               Power of Authority. Each such Person has the corporate or
equivalent power to execute and deliver this Amendment, and to perform the
provisions hereof, and this Amendment has been duly authorized by all necessary
corporate or equivalent action on the part of each such Person;

    (iii)             Due Execution. This Amendment has been duly executed and
delivered by such Person and constitutes such Person’s legal, valid and binding
obligation, enforceable in accordance with its terms, except as such
enforceability may be limited (x) by general principals of equity and conflicts
of laws or (y) by bankruptcy, reorganization, insolvency, moratorium or other
laws of general application relating to or affecting the enforcement of
creditors’ rights;

   (iv)             No Consents Required. No consent, approval, authorization or
order of, or filing, registration or qualification with, any court or
Governmental Authority or third party is required in connection with the
execution, delivery or performance by such Person of this Amendment;

2

 

 

    (v)               Acknowledgment of Obligation: Waiver of Claims. It has no
defenses, offsets or counterclaims against any of its obligations under and in
respect to the Notes or the AI Guaranty Agreement and that all amounts
outstanding under and in respect of the Notes and the Note Agreement are owing
to holders of the Notes without defense, offset or counterclaim; and

    (vi)             Revolving Credit Agreement. Other than that certain First
Amendment being executed on the date hereof, there have been no amendments to
the Revolving Credit Agreement.

4.                  Acknowledgements and Consent of Guarantors. Each Guarantor
hereby acknowledges that it has reviewed the terms and provisions of the Note
Agreement, the Notes, the AI Guaranty Agreement and this Amendment and consents
to the amendment to Note Agreement effected pursuant to this Amendment. Each
Guarantor confirms that they will continue to guarantee the obligations to the
fullest extent in accordance with the AI Guaranty Agreement and acknowledges and
agrees that: (a) the AI Guaranty Agreement shall continue in full force and
effect and that its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment and (b)(i) notwithstanding the conditions to effectiveness hereof,
such Guarantor is not required by the terms of the Note Agreement, the Notes or
the AI Guaranty Agreement to consent to the amendment to the Note Agreement
effected pursuant to this Amendment; and (ii) nothing in Note Agreement, the
Notes or AI Guaranty Agreement shall be deemed to require the consent of any
such Guarantor to any future amendments to the Note Agreement.

5.                  Conditions Precedent. This Amendment shall become effective
as of the first date on which the conditions precedent set forth below shall
have been fulfilled (the “Amendment Effective Date”):

      (a)                the Noteholders shall have received counterparts of
this Amendment, executed and delivered by a duly authorized officer of the
Company and each of the Guarantors;

     (b)               the representations and warranties contained in Section 3
above shall be true and correct in all material respects on and as of the
Amendment Effective Date, as if made on and as of the Amendment Effective Date
and there shall exist on the Amendment Effective Date no Event of Default or
Default;

     (c)                the Company shall have paid all outstanding costs,
expenses and fees of the Noteholders (including reasonable attorneys fees and
expenses of Bingham McCutchen LLP) incurred in connection with the documentation
of this Amendment (including a reasonable estimate of post-closing fees and
expenses) to the extent invoiced (this provision shall not be construed to limit
the obligations of the Company under Paragraph 12B of the Note Agreement);

        (d)               the Company shall have paid to the Noteholders a
non-refundable amendment fee in the amount of $30,000 by federal funds wire
transfer in immediately available funds as set forth on Exhibit A;



3

 

 

   (e)                the Company and each other Guarantor shall have made all
requests, filings, and registrations with, and obtained all consents and
approvals from, the relevant national, state, local or foreign jurisdiction(s),
or any administrative, legal or regulatory body or agency thereof, that are
necessary for the Company and each Guarantor in connection with this Amendment
and any and all other documents relating thereto; and

      (f)                the Noteholders shall have received such additional
documents or certificates with respect to legal matters or corporate or other
proceeding related to the transactions contemplated hereby as may be reasonable
requested by the Noteholders.

6.                  GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY,
THE INTERNAL LAW OF THE STATE OF NEW YORK.

7.                  No Other Amendments: Confirmation. Except as expressly
amended, modified and supplemented hereby, the terms, provisions and conditions
of the Note Agreement, the Notes, the AI Guaranty Agreement and the agreements
and instruments relating thereto are and shall remain unchanged and in full
force and effect and are hereby ratified and confirmed in all respects.

8.                  Headings. The headings of sections of this Amendment are
inserted for convenience only and shall not be deemed to constitute a part of
this Agreement.

9.                  Counterparts. This Amendment may be executed in any number
of counterparts by the parties hereto, each of which counterparts when so
executed shall be an original, but all counterparts taken together shall
constitute one and the same instrument.

 

[Remainder of page intentionally left blank. Signature pages follow.]

 

4

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their respective proper and duly authorized officers as of the
day and year first above written.

ALBANY INTERNATIONAL CORP.

 

 

By: /s/ John Cozzolino

Name: John Cozzolino

Title: Chief Financial Officer

 

 

ALBANY INTERNATIONAL HOLDINGS TWO,
INC., as a Guarantor

 

 

By: /s/ Charles J. Silva

Name: Charles J. Silva

Title: Vice President

 

 

ALBANY ENGINEERED COMPOSITES, INC.
(formerly known as ALBANY INTERNATIONAL
TECHNIWEAVE, INC.), as a Guarantor

 

 

By: /s/ Charles J. Silva

Name: Charles J. Silva

Title: Vice President

 

 

ALBANY INTERNATIONAL RESEARCH CO.,
as a Guarantor

 

 

By: /s/ Charles J. Silva

Name: Charles J. Silva

Title: Vice President

 

 

GESCHMAY CORP. as a Guarantor

 

 

By: /s/ Charles J. Silva

Name: Charles J. Silva

Title: Vice President

 

 

BRANDON DRYING FABRICS, INC., as a Guarantor

 

 

By: /s/ Charles J. Silva

Name: Charles J. Silva

Title: Vice President





 

 

GESCHMAY WET FELTS, INC., as a Guarantor

 

 

By: /s/ Charles J. Silva

Name: Charles J. Silva

Title: Vice President

 

GESCHMAY FORMING FABRICS CORP., as a Guarantor

 

 

By: /s/ Charles J. Silva

Name: Charles J. Silva

Title: Vice President

 



 

The foregoing Amendment is hereby

accepted as of the date first above written.

 

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

 

 

By:   /s/ Eric R. Seward

Name:  Eric R. Seward

Title: Vice President

 

 

THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.

By: Prudential Investment Management (Japan),
Inc., as Investment Manager 

By: Prudential Investment Management, Inc.,
as Sub-Adviser 

 

 

By: /s/ Eric R. Seward

Name:  Eric R. Seward

Title: Vice President

 

 

THE GIBRALTAR LIFE INSURANCE CO., LTD.

By: Prudential Investment Management Japan Co.,
Ltd., as Investment Manager 

By: Prudential Investment Management, Inc.,
as Sub-Adviser 

 

 

By: /s/ Eric R. Seward

Name:  Eric R. Seward

Title: Vice President

 

 

SECURITY BENEFIT LIFE INSURANCE COMPANY, INC.

By: Prudential Private Placement Investors, L.P.
(as Investment Advisor) 

By: Prudential Private Placement Investors, Inc.
(as its General Partner) 

 

 

By: /s/ Eric R. Seward

Name:  Eric R. Seward

Title: Vice President





 

Exhibit A 

Wiring Instructions and Amendment Fee:

 



 The Prudential Insurance Company of America $16,800



 

Account Name: Prudential Managed Portfolio

Account No.: P86188 (please do not include spaces)

Bank: JPMorgan Chase Bank

Address: New York, NY

ABA No.: 021-000-021

Reference: Albany International Amendment Fee

 

 

The Prudential Insurance Company of America$3,400 

 

Account Name: The Prudential - Privest Portfolio

Account No.: P86189 (please do not include spaces)

Bank: JPMorgan Chase Bank

Address: New York, NY

ABA No.: 021-000-021

Reference: Albany International Amendment Fee

 

 

The Prudential Life Insurance Company, Ltd. $3,000 

 

Account Name: Prudential International Insurance
Service Co.

Account No.: 304199036 (please do not include spaces)

Bank: JPMorgan Chase Bank

Address: New York, NY

ABA No.: 021-000-021

Reference: Albany International Amendment Fee

 

 



 Gibraltar Life Insurance Co., Ltd.  $6,000



Account Name: Prudential International Insurance

Service Company

Account No.: 304199036 (please do not include spaces)

Bank: JPMorgan Chase Bank

Address: New York, NY

ABA No.: 021-000-021

Reference: Albany International Amendment Fee

 

Exhibit A  





 

 



Security Benefit Life Insurance Company, Inc.  $800

 

Account Name: Trust Operations

Account No.: 9870161974 (please do not include spaces)

Bank: UMB Bank N.A.

ABA No.: 101-000-695

Reference: Security Benefit Life Ins. Co.

Acct. #126139.1

Further Reference: Albany International Amendment Fee

 

 Exhibit A  





